PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 9,752,481
Issue Date: September 5, 2017
Application No. 14/816,331
Filing or 371(c) Date: 3 Aug 2015
Attorney Docket No. 3725229.00008 




:
:	
:
:     DECISION ON PETITION
:
:
:



This is a decision on the Request For Refund filed June 23, 2022.  

The request is DISMISSED.

The request for refund is dismissed because USPTO regulations require that papers filed in the application be signed by a registered attorney or agent, by the applicants (inventors) or by the assignee of the entire interest who has taken action in the application in accordance with 37 CFR 3.71.  

The request for refund filed May 4, 2022, was not properly signed.  The petitioner should note that amendments and other documents must be signed in accordance with 37 CFR 1.33(b)(2).  The signing patent practitioner, M. Clare Frederick did not provide a proper s-signature on the request.

See 37 CFR 1.4(d)(2) for proper signatures which states:

(2) S-signature. An S-signature is a signature inserted between forward slash marks, but not a handwritten signature as defined by paragraph (d)(1) of this section. An S-signature includes any signature made by electronic or mechanical means, and any other mode of making or applying a signature other than a handwritten signature as provided for in paragraph (d)(1) of this section. Correspondence being filed in the Office in paper, by facsimile transmission as provided in § 1.6(d), or via the Office electronic filing system
as an attachment as provided in § 1.6(a)(4), for a patent application, patent, or a reexamination or supplemental examination proceeding may be S-signature signed instead of being personally signed (i.e., with a handwritten signature) as provided for in paragraph (d)(1) of this section. The requirements for an S-signature under this paragraph (d)(2) of this section are as follows.


(i) The S-signature must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and the person signing the correspondence must insert his or her own S-signature with a first single forward slash mark before, and a second single forward slash mark after, the S-signature (e.g., /Dr. James T. Jones, Jr./); and

(ii) A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1) or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a
practitioner’s registration number; otherwise the number character may not be used in an S-signature.

		(iii) The signer’s name must be:

(A) Presented in printed or typed form preferably immediately
below or adjacent the S-signature, and

(B) Reasonably specific enough so that the identity of the signer
can be readily recognized.

In view of the above, the request for refund cannot be granted at this time.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions